J-S34029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :    IN THE SUPERIOR COURT OF
                                                :         PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    CHASE JUSTIN SILVIS                         :
                                                :
                       Appellant                :    No. 27 WDA 2022

            Appeal from the PCRA Order Entered December 14, 2021
              In the Court of Common Pleas of Armstrong County
                 Criminal Division at CP-03-CR-0000317-2000


BEFORE:      DUBOW, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY MURRAY, J.:                       FILED: NOVEMBER 28, 2022

        Chase Justin Silvis (Appellant) appeals pro se from the order dismissing

his second petition filed pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541-9546. We affirm.

        In 2001, a jury convicted Appellant of first-degree murder and rape.

The trial court sentenced Appellant to life in prison, and this Court affirmed.

Commonwealth v. Silvis, 803 A.2d 797 (Pa. Super. 2002) (unpublished

memorandum).             Appellant      did    not   timely   seek   allowance   of




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S34029-22


appeal with the Pennsylvania Supreme Court.1

       Appellant filed a first PCRA petition on July 28, 2003. The PCRA court

dismissed the petition as untimely and Appellant appealed.          This Court

affirmed on the basis that “Appellant’s petition was untimely filed and [] no

time-of-filing [PCRA] exception applies….” Commonwealth v. Silvis, 864

A.2d 584 (Pa. Super. 2004) (unpublished memorandum at 4).                   The

Pennsylvania Supreme Court denied allowance of appeal. Commonwealth

v. Silvis, 868 A.2d 452 (Pa. 2005).2

       On September 16, 2021, Appellant filed the instant pro se PCRA petition,

titled “Petition for a Writ of Habeas Corpus and/or Petition for Post Conviction

Relief Act.”3 Appellant claimed the Commonwealth violated his rights under

the Confrontation Clause. See Commonwealth v. Yohe, 79 A.3d 520, 531

(Pa. 2013) (“The Confrontation Clause … prohibits out-of-court testimonial

statements by a witness unless the witness is unavailable and the defendant


____________________________________________


1  “According to the … PCRA court, Appellant belatedly filed a petition for
allowance of appeal nunc pro tunc in September of 2002, which our Supreme
Court denied on November 27, 2002.” Commonwealth v. Silvis, 864 A.2d
584 (Pa. Super. 2004) (unpublished memorandum at 2); see also PCRA
Petition, 9/16/21, at 2.

2Appellant also sought relief in federal court. See, e.g., Silvis v. Shannon,
2006 WL 897786 (W.D. Pa. 2006) (denying relief).

3 The PCRA court correctly considered the petition within the confines of the
PCRA. See Rule 907 Notice, 9/22/21, at 1; see also Commonwealth v.
Jackson, 30 A.3d 516, 521 (Pa. Super. 2011) (“any petition filed after the
judgment of sentence becomes final will be treated as a PCRA petition.”
(citation omitted)).

                                           -2-
J-S34029-22


had a prior opportunity for cross-examination.” (footnote omitted)). Appellant

specifically argued that the Commonwealth’s toxicology report should have

been introduced and discussed by the toxicologist who prepared the report,

as opposed to the coroner. See PCRA Petition, 9/16/21, at 10-13; see also

PCRA Court Opinion, 2/18/22, at 1-2 (observing Appellant relied “on United

States Supreme Court decisions issued in 2004, 2009, and 2010, arguing that

[the PCRA c]ourt should have considered his claim because one or more of

those decisions applies retroactively to his conviction.”).

      On September 22, 2021, the PCRA court issued Pa.R.Crim.P. 907 notice

of intent to dismiss Appellant’s petition without a hearing.       The court

determined it lacked jurisdiction because the petition was untimely, and

Appellant did not invoke an exception to the PCRA’s time bar. On November

24, 2021, Appellant filed a pro se response to the Rule 907 notice, claiming

the PCRA court “should not review the September 16, 2021 petition as a PCRA

petition but should review the … petition as a state habeas corpus petition….”

Response to Rule 907 Notice, 11/24/21, at 7.

      The PCRA court dismissed Appellant’s petition on December 14, 2021.

Appellant timely appealed. Appellant and the PCRA court have complied with

Pa.R.A.P. 1925.

      Appellant presents the following question for review:

      Did the lower court abuse it’s [sic] discretion when it dismissed
      the Petition for a Writ of Habeas Corpus and/or Petition for Post
      Conviction Relief, stating that it had no jurisdiction to hear the
      matter?

                                      -3-
J-S34029-22



Appellant’s Brief at 4 (citation to appendix omitted).

        We first address jurisdiction. See Commonwealth v. Albrecht, 994

A.2d 1091, 1093 (Pa. 2010) (the merits of a PCRA petition cannot be

addressed unless the PCRA court has jurisdiction; jurisdiction does not exist if

the PCRA petition is untimely); see also Commonwealth v. Chester, 895

A.2d 520, 522 (Pa. 2006) (“If a PCRA petition is untimely, neither this Court

nor the [PCRA] court has jurisdiction over the petition.”) (citation omitted). A

PCRA petition must be filed within one year of the judgment of sentence

becoming final. 42 Pa.C.S.A. § 9545(b)(1).

        Appellant concedes his judgment of sentence became final on May 23,

2002.    See PCRA Petition, 9/16/21, at 3; see also Silvis, 864 A.2d 584

(unpublished memorandum at 3). Thus, the instant petition, filed September

16, 2021, is untimely. Pennsylvania courts may consider an untimely PCRA

petition if the petitioner pleads and proves a statutory exception set forth in

42 Pa.C.S.A. § 9545(b)(1)(i-iii). A petition asserting a timeliness exception

must establish that the exception was raised within one year of the date the

claim could have been first presented. 42 Pa.C.S.A. § 9545(b)(2) (amended

effective Dec. 24, 2018, to extend the time for filing from 60 days to one

year).4 “[I]t is the petitioner’s burden to plead in the petition and prove

____________________________________________


4 The PCRA court correctly observed, “because [Appellant’s] Confrontation
Clause claim, if at all cognizable, could have been presented prior to [the
(Footnote Continued Next Page)


                                           -4-
J-S34029-22


that one of the exceptions applies.            That burden necessarily entails an

acknowledgement by the petitioner that the PCRA petition under

review is untimely but that one or more of the exceptions apply.”

Commonwealth v. Crews, 863 A.2d 498, 501 (Pa. 2004) (emphasis in

original; citations omitted). Appellant has not invoked an exception to the

PCRA’s time bar. As the PCRA court stated:

       Even assuming that [Appellant] pleaded [a timeliness] exception
       found at 42 Pa.[C.S.A.] § 9545(b)(1)(iii) (a new, retroactively-
       applied constitutional right recognized by the Pennsylvania
       Supreme Court or United States Supreme Court), any petition
       asserting such a claim still would have to be filed within [60 days]
       of when the claim first could have been presented.

PCRA Court Opinion, 2/18/22, at 2 (citation and footnote omitted); see also

id. at 2 n.1 (finding Appellant’s claim “could have been presented prior to

December 24, 2017[.]”).          Accordingly, the PCRA court properly dismissed

Appellant’s petition as untimely. See Chester, supra.

       We further observe that Appellant is not entitled to relief on his claim

that the PCRA court should have treated his petition as a petition for habeas

corpus. See Appellant’s Brief at 8-10; see also Response to Rule 907 Notice,

11/24/21, at 7. “The PCRA … subsumes the remed[y] of habeas corpus” when

the PCRA provides a remedy for the claim. Commonwealth v. Turner, 80

A.3d 754, 770 (Pa. 2013); see also 42 Pa.C.S.A. § 9542 (“The action


____________________________________________


amendment to Section 9545(b)(2)], the 60-day limitation period found in the
now-expired [Section] 9545(b)(2) would apply.”       PCRA Court Opinion,
2/18/22, at 2 n.1.

                                           -5-
J-S34029-22


established in this subchapter shall be the sole means of obtaining collateral

relief and encompasses all other common law and statutory remedies for the

same purpose that exist … including habeas corpus”), and Jackson, 30 A.3d

at 521 (“any petition filed after the judgment of sentence becomes final will

be treated as a PCRA petition.”).

       Finally, we are unpersuaded by Appellant’s claim that he was prejudiced

by prior counsel’s ineffectiveness in preventing Appellant from filing a timely

PCRA petition.5 It is well settled that a petitioner’s claim, “couched in terms

of ineffectiveness[,] will not save an otherwise untimely petition from the

application of the time restrictions of the PCRA.”        Commonwealth v.

Edmiston, 65 A.3d 339, 349 (Pa. 2013) (citation omitted).          Accordingly,

Appellant’s claim of counsel’s ineffectiveness does not merit relief. Id.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/28/2022




____________________________________________


5 Although Appellant does not argue counsel’s ineffectiveness in his brief, he
included the claim in his response to the PCRA court’s Rule 907 notice. See
Response to Rule 907 Notice, 11/24/21, at 2-3.

                                           -6-